DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,234,772 and any patent granted on Application Number 17/510262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant application claims priority to provisional applications 62/597,379, 62/654,071, and 62/660,743. The instant application also claims priority to PCT/US2018/065010 and US application 16/771379.
The disclosures of the prior-filed provisional and foreign applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 92 and 102 recite features directed towards a machine learning image classifier. Applicant’s prior-filed application, Application No. 62/597,379, does not disclose towards a machine learning image classifier. Accordingly, claims 92 and 102 are not entitled to the benefit of Application No. 62/597,379.
Consequently, claims 92 and 102 are afforded the benefit of the effective filing date of 4/6/2018, which is the filing date of provisional application 62/654,071. Claims 84 - 84, 89 - 91, 98 - 99, 100 - 101, and 103 are afforded the benefit of the effective filing date of 12/11/2017, which is the filing date of provisional application 62/597,379.

Claim Objections
Claims 91 and 100 are objected to because of the following informalities:  
Claims 91 and 100 are objected to because the phraseology reciting “form a spherically-shaped lattice structure, a geodesic cage, woven into a wire mesh, or are braided” is grammatically incorrect. Examiner suggests amending the claim to recite “form a spherically-shaped lattice structure or a geodesic cage, or are woven into a wire mesh or braided.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 84 - 85 and 89 - 91 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 2011/0313288, of record, hereinafter “Chi Sing”) in view of Hornscheidt et al. (US 2019/0201160, of record, hereinafter “Hornscheidt”). 
	Regarding claim 84, Chi Sing shows a system for ultrasound localization (“introducing a marker through breast tissue into the target tissue region, and imaging the breast using ultrasound… identifying the marker in ultrasound images to facilitate identifying the lesion,” [0022]), the system comprising:
	a marker (target 26 that enhances detection by ultrasound, [0083] and fig. 1), wherein the marker is configured to be implanted in an interior of a patient, and wherein the marker has identifying marker information including shape and size of the marker (“size, shape… of the target 26,” [0108]);
	an ultrasound probe (“probe 30 … having ultrasound emitting and receiving capabilities,” [0088] and fig. 1) comprising an ultrasonic transducer, the ultrasonic transducer configured to emit ultrasonic sound waves and detect reflected ultrasonic sound waves, wherein the reflected ultrasonic sound waves include at least a portion of the ultrasonic sound waves after being reflected from the marker implanted proximate a lesion within the interior of the patient
(“imaging the breast using ultrasound… identifying the marker in ultrasound images,” [0022]; “after the markers 120 have been implanted … signals 31 emitted by the probe 30 may be received at the markers 120 and reflected back to a receiver in the probe 30 as signals 33,” [0123] and fig. 8);
	a processor (one or more processors or controllers 36, [0089] and fig. 10) operatively connected to the ultrasound probe; and 
	memory ([0098]; memory 36f, [0100] and fig. 10), operatively connected to the processor, storing instructions that when executed by the processor perform a set of operations comprising:
	generating image data from the reflected ultrasonic sound waves (“imaging the breast using ultrasound,” [0022]); 
	analyzing the generated image data to identify the marker within the interior of the patient, wherein the analysis is at least partially
based on the identifying marker information of the marker (“identifying the marker in ultrasound images,” [0022]; “micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape… of the target 26,” [0108]); and 	
	based at least in part on the identification of the marker, determining a distance to at least one of the marker or the lesion from the ultrasound probe  (“micro-controller 36a may … identify a spatial relationship, e.g., distance, angle, orientation, and the like, of the target 26 or other structures relative to the probe 30,” [0094]; readout providing distance [0096] - [0097] and fig. 10A; distance, [0108] - [0109] and fig. 5).
	Chi Sing fails to show that the marker comprises a body formed from a material that allows the body to be selectively positionable between a condensed configuration and an expanded configuration. Chi Sing further fails to show that the ultrasound image data are acquired with the marker in the expanded configuration. 
	Hornscheidt discloses a marking device and implantation system. Hornscheidt teaches a marker that comprises a body formed from a material that allows the body to be selectively positionable between a condensed configuration and an expanded configuration (the marking device (100) is designed to transform itself on its own from a compressed state into an expanded state, abstract). Hornscheidt also teaches ultrasound image data that are acquired with the marker in the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the marker comprise a body formed from a material that allows the body to be selectively positionable between a condensed configuration and an expanded configuration, as well as to have the ultrasound image data be acquired with the marker in the expanded configuration, as taught by Hornscheidt, in order to have the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 
	Examiner note: regarding the limitation reciting “analyzing the generated image data to identify the marker in the expanded configuration within the interior of the patient,” in the combined invention of Chi Sing and Hornscheidt, the analysis of the image data to identify the marker within the interior of the patient would occur when the marker is in the expanded configuration because the ultrasound image data in the combined invention of Chi Sing and Hornscheidt are acquired with the marker in the expanded configuration, as discussed in the art rejection above.
	
Regarding claim 85, the combined invention of Chi Sing and Hornscheidt discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker has a spherical shape in at least the expanded configuration.
	Hornscheidt teaches that the body of the marker has a spherical shape in at least the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker have a spherical shape in at least the expanded configuration, as taught by Hornscheidt, in order to further facilitate having the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 

	Regarding claim 89, the combined invention of Chi Sing and Hornscheidt discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the material comprises Nitinol or other shape-memory alloy.
	Hornscheidt teaches that the material comprises Nitinol or other shape-memory alloy (“…the wire consists of or comprises nitinol … use of further superelastic materials and/or shape-memory alloys is possible,” [0033]; “rapid self-expansion of the marking device after its implantation, which self-expansion is ensured by the use of nitinol for example, is crucial for preventing a migration of the marking device, especially just after implantation,” [0034]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the material comprise Nitinol or other shape-memory alloy, as taught by Hornscheidt, in order to ensure rapid self-expansion to thereby prevent migration of the marker, especially just after implantation, as suggested by Hornscheidt ([0034]). 

	Regarding claims 90 - 91, the combined invention of Chi Sing and Hornscheidt discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker is at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or a geodesic cage, or are woven into a wire mesh or braided.
	Hornscheidt teaches that the body of the marker is at least partially formed from a plurality of wires (“multiplicity of wires,” [0027]; “multiplicity of wires forming the support structure,” [0036]; wires, [0037] - [0038]), wherein at least some of the plurality of wires form a spherically-shaped lattice structure (spherical marking device, [0021] and fig. 1, depicting lattice structure) or are braided (support structure is braided, [0023]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker be at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or are braided, as taught by Hornscheidt, in order to provide for a cavity enclosed by the marker after expansion to fill with body fluid, to thereby facilitate unambiguous identification of the marker in an ultrasound image, as suggested by Hornscheidt ([0021]).

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing and Hornscheidt as applied to claim 84 above, and further in view of Taguchi et al. (US 2018/0140260, of record, hereinafter “Taguchi”). 
	Regarding claim 92, the combined invention of Chi Sing and Hornscheidt discloses the claimed invention substantially as noted above. 
	Although Chi Sing identifies the marker in the generated image data ([0022], [0108]), Chi Sing is silent as to the algorithm used by the processor to perform the identification. Chi Sing is therefore not specific to the processor analyzing, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker.
	Taguchi discloses medical image processing (title, abstract) applicable to ultrasound images (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]). Taguchi teaches analyzing, by a machine learning image classifier, generated image data to identify the marker within the interior of the patient (“… discriminates between the marker images 64 and the non-marker images 65 by machine learning,” [0175] and fig. 16; “… a support vector machine, a neural network, and a decision tree can be used as the discriminator… moving-object tracking apparatus 4B includes artificial intelligence based on machine learning,” [0176]), wherein the machine learning image classifier is trained using a set of images containing the marker ([0170] - [0171]; “markers M in various orientations,” [0173] and fig. 17A). The images that are used to train the machine learning image classifier are ultrasound images in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing and Hornscheidt to have the processor analyze, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker, as taught by Taguchi, in order to provide the processor with a suitable algorithm to facilitate detecting markers of various shapes and sizes based on images of respective markers learned in advance, as suggested by Taguchi ([0169] - [0170]).
	 Regarding the limitation reciting that the images that are used to train the machine learning image classifier are ultrasound images, examiner interprets Taguchi as providing ultrasound images to train the classifier in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]), as discussed above. However, in the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention Chi Sing, Hornscheidt, and Taguchi to have the images that are used to train the machine learning image classifier be ultrasound images, in order to provide the classifier with suitable training data that would be necessary for Chi Sing’s processor to be able to identify the markers in Chi Sing’s ultrasound images. 

Claims 93 - 96 and 98 - 101 are rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing et al. (US 2011/0313288, of record, hereinafter “Chi Sing”) in view of Hornscheidt et al. (US 2019/0201160, of record, hereinafter “Hornscheidt”) and Gopalasamy et al. (US 2003/0228044, hereinafter “Gopalasamy”).   
	Regarding claim 93, the combined invention of Chi Sing and Hornscheidt discloses the claimed invention substantially as noted above.
Although Chi Sing’s analysis is at least partially based on identifying marker information comprising a shape and size of the marker (“micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape… of the target 26,” [0108]), Chi Sing fails to show receiving, from a system user, an input including the shape and size of the marker. 
 Gopalasamy discloses radiographic marker location. Gopalasamy teaches receiving, from a system user, an input (“sets of features for different types of fiducial markers … input by a user,” [0067]) including the shape (“second feature is based on the circularity,” [0065]) and size (“first feature is the size,” [0064]) of a marker.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing and Hornscheidt to include receiving, from a system user, an input including the shape and size of the marker, as taught by Gopalasamy, in order to allow a user to specify features for different types of markers to be identified in the images, as suggested by Gopalasamy ([0067]), or to assist the processor in locating the marker in the image data. 

	Regarding claim 94, Chi Sing shows a method for localization of an implanted marker with ultrasound technology (“introducing a marker through breast tissue into the target tissue region, and imaging the breast using ultrasound… identifying the marker in ultrasound images to facilitate identifying the lesion,” [0022]), the method comprising:
	providing a marker implanted proximate a lesion within an interior of a patient (“identifying a lesion within a target tissue region of a patient's breast … introducing a marker through breast tissue into the target tissue region,” [0022]);
	emitting ultrasonic sound waves from an ultrasonic transducer of an ultrasound probe (“imaging the breast using ultrasound,” [0022]; “probe 30 … having ultrasound emitting and receiving capabilities,” [0088] and fig. 1; ultrasound signals transmitted by the probe 30, [0114]);
	detecting reflected ultrasonic sound waves by the ultrasonic transducer, wherein the reflected ultrasonic sound waves include at least a portion of the ultrasonic sound waves after being reflected from the marker (“imaging the breast using ultrasound… identifying the marker in ultrasound images,” [0022]; “after the markers 120 have been implanted … signals 31 emitted by the probe 30 may be received at the markers 120 and reflected back to a receiver in the probe 30 as signals 33,” [0123] and fig. 8);
	generating image data from the reflected ultrasonic sound waves (“imaging the breast using ultrasound,” [0022]); 
	analyzing, by a processor, the generated image data to identify the marker within the interior of the patient, wherein the analysis is at least partially based on identifying marker information (“identifying the marker in ultrasound images,” [0022]; “micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape … of the target 26,” [0108]); 
	based at least in part on the identification of the marker, determining a distance to at least one of the marker or the lesion from the ultrasound probe  (“micro-controller 36a may … identify a spatial relationship, e.g., distance, angle, orientation, and the like, of the target 26 or other structures relative to the probe 30,” [0094]; readout providing distance [0096] - [0097] and fig. 10A; distance, [0108] - [0109] and fig. 5); and 
	displaying, on a display operatively connected to the processor, the determined distance (“… display 38 may simply be a readout providing distance … based on the relative location of the target 26 to the probe 30, as described further below …,” [0096] and fig. 10A; [0108]; “… display 38 may provide a distance 54 between the target 26 and the outer margin 44 of the target tissue specimen 46 …,” [0109] and fig. 5).
	Chi Sing fails to show that the marker is deployed in an expanded configuration that is different than a condensed configuration of the marker during the implantation. Chi Sing further fails to show that the ultrasound image data are acquired with the marker in the expanded configuration. In addition, although Chi Sing’s analysis is at least partially based on identifying marker information comprising a shape and size of the marker (“micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape… of the target 26,” [0108]), 	Chi Sing fails to show receiving, from a system user, an input including the shape and size of the marker. 
	Hornscheidt discloses a marking device and implantation system. Hornscheidt teaches a marker that is deployed in an expanded configuration that is different than a condensed configuration of the marker during the implantation (the marking device (100) is designed to transform itself on its own from a compressed state into an expanded state, abstract; “rapid self-expansion of the marking device after its implantation, which self-expansion is ensured by the use of nitinol for example, is crucial for preventing a migration of the marking device, especially just after implantation,” [0034]). Hornscheidt also teaches ultrasound image data that are acquired with the marker in the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]). 
Gopalasamy discloses radiographic marker location. Gopalasamy teaches receiving, from a system user, an input (“sets of features for different types of fiducial markers … input by a user,” [0067]) including the shape (“second feature is based on the circularity,” [0065]) and size (“first feature is the size,” [0064]) of a marker.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the marker be deployed in an expanded configuration that is different than a condensed configuration of the marker during the implantation, as well as to have the ultrasound image data be acquired with the marker in the expanded configuration, as taught by Hornscheidt, in order to have the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing and Hornscheidt to include receiving, from a system user, an input including the shape and size of the marker, as taught by Gopalasamy, in order to allow a user to specify features for different types of markers to be identified in the images, as suggested by Gopalasamy ([0067]), or to assist the processor in locating the marker in the image data. 
	Examiner note: regarding the limitation reciting “detecting reflected ultrasonic sound waves by the ultrasonic transducer, wherein the reflected ultrasonic sound waves include at least a portion of the ultrasonic sound waves after being reflected from the marker in the expanded configuration,” in the combined invention of Chi Sing, Hornscheidt, and Gopalasamy the reflected ultrasonic sound waves would occur with at least a portion of the ultrasonic sound waves being reflected from the marker in the expanded configuration because the ultrasound image data in the combined invention of Chi Sing, Hornscheidt, and Gopalasamy are acquired with the marker in the expanded configuration, as discussed in the art rejection above. 

	Regarding claim 95, the combined invention of Chi Sing, Hornscheidt, and Gopalasamy discloses the claimed invention substantially as noted above. Chi Sing further shows that the generation of the image data includes at least some anatomy of the patient underneath the marker (“imaging the breast using ultrasound,” [0022]). 

	Regarding claim 96, the combined invention of Chi Sing, Hornscheidt, and Gopalasamy the claimed invention substantially as noted above. Chi Sing further shows determining an orientation to the at least one of the marker or the lesion (“micro-controller 36a may … identify … orientation, and the like, of the target 26 or other structures relative to the probe 30,” [0094]).

	Regarding claim 98, the combined invention of Chi Sing, Hornscheidt, and Gopalasamy discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker has a spherical shape in at least the expanded configuration.
	Hornscheidt teaches that the body of the marker has a spherical shape in at least the expanded configuration (“cavity enclosed by the spherical marking device after expansion fills with body fluid … the expanded support structure strongly reflects sound. Thus, the implanted (and hence also expanded and thus approximately spherical) marking device is visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and is therefore unambiguously identifiable,” [0021]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker have a spherical shape in at least the expanded configuration, as taught by Hornscheidt, in order to further facilitate having the marker be visible as a circle in the ultrasound image, independently of the direction of penetration of the ultrasound waves, and therefore be unambiguously identifiable, as suggested by Hornscheidt ([0021]). 

	Regarding claims 99 - 100, the combined invention of Chi Sing, Hornscheidt, and Gopalasamy discloses the claimed invention substantially as noted above. 
	Chi Sing fails to show that the body of the marker is at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or a geodesic cage, or are woven into a wire mesh or braided.	Hornscheidt teaches that the body of the marker is at least partially formed from a plurality of wires (“multiplicity of wires,” [0027]; “multiplicity of wires forming the support structure,” [0036]; wires, [0037] - [0038]), wherein at least some of the plurality of wires form a spherically-shaped lattice structure (spherical marking device, [0021] and fig. 1, depicting lattice structure) or are braided (support structure is braided, [0023]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to have the body of the marker be at least partially formed from a plurality of wires, wherein at least some of the plurality of wires form a spherically-shaped lattice structure or are braided, as taught by Hornscheidt, in order to provide for a cavity enclosed by the marker after expansion to fill with body fluid, to thereby facilitate unambiguous identification of the marker in an ultrasound image, as suggested by Hornscheidt ([0021]).

	Regarding claim 101, the combined invention of Chi Sing, Hornscheidt, and Gopalasamy discloses the claimed invention substantially as noted above. Chi Sing further shows implanting the marker proximate the lesion  (“identifying a lesion within a target tissue region of a patient's breast … introducing a marker through breast tissue into the target tissue region,” [0022]). 
	Chi Sing fails to show deploying the marker, wherein the marker transitions from the condensed configuration to the expanded configuration during deployment. 
	Hornscheidt teaches deploying the marker, wherein the marker transitions from the condensed configuration to the expanded configuration during deployment (the marking device (100) is designed to transform itself on its own from a compressed state into an expanded state, abstract; “rapid self-expansion of the marking device after its implantation, which self-expansion is ensured by the use of nitinol for example, is crucial for preventing a migration of the marking device, especially just after implantation,” [0034]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chi Sing to include deploying the marker, wherein the marker transitions from the condensed configuration to the expanded configuration during deployment, as taught by Hornscheidt, in order to ensure rapid self-expansion to thereby prevent migration of the marker, especially just after implantation, as suggested by Hornscheidt ([0034]). 

Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Chi Sing, Hornscheidt, and Gopalasamy as applied to claim 94 above, and further in view of Taguchi et al. (US 2018/0140260, of record, hereinafter “Taguchi”). 
	Regarding claim 92, the combined invention of Chi Sing, Hornscheidt, and Gopalasamy discloses the claimed invention substantially as noted above. 
	Although Chi Sing identifies the marker in the generated image data ([0022], [0108]), Chi Sing is silent as to the algorithm used by the processor to perform the identification. Chi Sing is therefore not specific to the processor analyzing, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker.
	Taguchi discloses medical image processing (title, abstract) applicable to ultrasound images (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]). Taguchi teaches analyzing, by a machine learning image classifier, generated image data to identify the marker within the interior of the patient (“… discriminates between the marker images 64 and the non-marker images 65 by machine learning,” [0175] and fig. 16; “… a support vector machine, a neural network, and a decision tree can be used as the discriminator… moving-object tracking apparatus 4B includes artificial intelligence based on machine learning,” [0176]), wherein the machine learning image classifier is trained using a set of images containing the marker ([0170] - [0171]; “markers M in various orientations,” [0173] and fig. 17A). The images that are used to train the machine learning image classifier are ultrasound images in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Chi Sing, Hornscheidt, and Gopalasamy to have the processor analyze, by a machine learning image classifier, the generated image data to identify the marker within the interior of the patient, wherein the machine learning image classifier is trained using a set of ultrasound images containing the marker, as taught by Taguchi, in order to provide the processor with a suitable algorithm to facilitate detecting markers of various shapes and sizes based on images of respective markers learned in advance, as suggested by Taguchi ([0169] - [0170]).
	 Regarding the limitation reciting that the images that are used to train the machine learning image classifier are ultrasound images, examiner interprets Taguchi as providing ultrasound images to train the classifier in the case of an ultrasonic diagnostic apparatus (“the medical examination apparatus 2 may be configured as … an ultrasonic diagnostic apparatus,” [0032]), as discussed above. However, in the alternative, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention Chi Sing, Hornscheidt, Gopalasamy, and Taguchi to have the images that are used to train the machine learning image classifier be ultrasound images, in order to provide the classifier with suitable training data that would be necessary for Chi Sing’s processor to be able to identify the markers in Chi Sing’s ultrasound images. 

Response to Arguments
Applicant’s arguments, see page 8, filed 7/19/2022, with respect to the priority claims of the instant application are acknowledged. Examiner notes that the denial of priority set forth above has been modified in view of amendment to the claims.  
Applicant’s arguments, see page 8, with respect to the continuation status of the instant application have been fully considered and are persuasive. The requirement that the benefit claim be deleted or relationship be changes has been withdrawn in view of amendments to the claims.  
Applicant’s arguments, see page 8, with respect to the objections to the specification and claims have been fully considered. The objections to the specification and claims have been withdrawn in view of amendments to the claims. Examiner notes that new objections to the claims have been set forth above in view of amendments to the claims.  
Applicant’s arguments, see page 9, with respect to the rejections under 112(b) have been fully considered. The rejections under 112(b) have been withdrawn in view of amendments to the claims.
Applicant’s arguments, see pages 9 - 10, with respect to the double patenting rejections have been fully considered. The double patenting rejections have been withdrawn in view of the terminal disclaimer filed 7/19/2022. 
Applicant’s arguments on pages 11 - 12, with respect to the art rejection of claim 84, are not persuasive at least because the arguments do not identify how Chi Sing fails to teach the amended features of claim 84. Chi Sing’s marker has identifying marker information including shape and size of the marker (“size, shape… of the target 26,” [0108]), and Chi Sing’s analysis is at least partially based on the identifying marker information of the marker (“identifying the marker in ultrasound images,” [0022]; “micro-controller 36a … analyze received signals to identify the target 26, e.g., based on recognition of the size, shape… of the target 26,” [0108]). Applicant appears to be arguing solely with respect to the amended features of claims 83 and 94 directed towards receiving user input including identifying marker information, which are not present in claim 84. 
Applicant’s arguments on pages 11 - 12, with respect to the art rejection of claims 93 and 94, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wilkening is not relied upon in the current rejections. Gopalasamy is introduced to address the amended features of the claims directed towards receiving user input including identifying marker information.
Applicant’s arguments regarding allowability of dependent claims are premised upon those discussed above, and are therefore not persuasive for reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793